Court of Appeals
                                              Third District of Texas
                                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                     www.txcourts.gov/3rdcoa.aspx
                                                             (512) 463-1733




JIZFF L. ROSE, CHIEF JUSTICE                                                        JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON B0URLAND. JUSTICE

                                             March's, 2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:       03-12-00145-CV
         Trial Court Case Number:       D-1 -GN-11-001924

Style:     Houston Independent School District and Michael Williams, Successor to Robert Scott,
           Commissioner of Education
           v. Reginald Simpson


Dear Honorable Velva L. Price:


         The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Joint Exhibit 1 (1 box of administrative record).




                                                       Very truly yours,




                                                       Jeffrey D. Kyle, Clerk

                                                          Filed in The District Court
                                                             of Travis County, Texas

                                                                 MAR 12 20)5
                                                                                          A^K
                                                         At                         _M.
                                                         Velva L. Price, District Clerk